  EXHIBIT 10.1

 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT ("Agreement"), dated this 12th day of October,
2018 ("Execution Date"), is entered into by and between Wyatt Petroleum LLC, and
Wyatt Permian, LLC, whose address is 24 Greenway, Suite 600, Houston, TX 77046
(collectively "Seller") and Amazing Energy, LLC, whose address is 5700 W. Plano,
Suite 3600, Plano, TX 75093 ("Buyer"). Seller and Buyer may be referred to
individually as a "Party" or collectively as the "Parties."
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Sellers agree as follows:
 
Article I
 
PURCHASE AND SALE
 
1.1            Agreement to Sell and Buy. Subject to assignments and conveyances
of record in Pecos County, TX, each Seller agrees to sell and assign to Buyer,
and Buyer agrees to purchase, pay for and receive from Sellers, the Assets as
defined below.
 
1.2            Assets. The "Assets" are all of each Seller's right, title, and
interest in and to the following:
 
(a) The estates and mineral rights created by the oil and gas leases, leaseholds
and mineral estates (the "Leases"), described in Exhibit "A", and all oil, gas,
water disposal and other wells located on the Leases or on lands pooled
therewith (the "Wells"), including, but not limited to, the wells set forth in
Exhibit "A-1", together with all of Seller's interest in the rights and
appurtenances incident thereto.
 
(b) All of Seller's rights in, to, and under, and all obligations arising from,
all agreements relating to the Leases or Wells, including, but not limited to,
joint operating agreements, unitization agreements, pooling agreements, farmout
agreements, drillingagreements, exploration agreements, oil or gas product
purchase and sale contracts, gas processing or transportation agreements,
leases, permits, rights-of-way, easements, licenses, options, orders and
decisions of state and federal regulatory authorities establishing units which
appear of record or in the records which have otherwise been disclosed to Buyer.
 
(c) All of Seller's interest the oil and gas wells, including well bores, pump
jacks and motors, surface facilities, such as tanks and pumps, salt water
disposal, fixtures, personal property, facilities and equipment, used or held
for use or charged to the Leases or Wells for production, treatment,
transportation, sale or disposal of hydrocarbons or water produced therefrom or
attributable thereto and further described on the attached spread sheet and
photographs collectively marked as Exhibits "Bl" and "B2" (the "Wells"), and all
equipment associated with the Wells as of the Closing Date.
 
 
 
-1-

 
 
(d) The rights, to the extent transferable, in and to all existing and effective
unitization, pooling agreements, declarations and orders, if any, to the extent
that they relate to or affect any of the interests described in Exhibit "A" or
the post-Effective Time production of Hydrocarbons, if any, from the Leases and
Lands.
 
(e) The rights, to the extent transferable, in and to the electronic and hard
copy well files, accounting files, third party subscriptions, agreements, and
instruments described in Exhibit "C" and subrogation of all legal claims of
Seller therein. Sellers shall provide Buyer with all electronic and hard copy
Title Opinions, land files, agreements, geologic files, well files, seismic
files and materials, all facilities and equipment owned by Seller and located on
the Exhibit "A" lands.
 
(f) The files, records, Division Orders, data and information relating to the
items described in Exhibits "A" and "A-1" maintained by each Seller (the
"Records").
 
(g) All asset, leasehold, and real property owned by Seller in Pecos County,
Texas.
 
1.3             Effective Time. The purchase and sale of the Assets shall be
effective as of October 12, 2018 at 10:00 a.m. local time at the site of the
Assets (the "Effective Time").
 
1.4            Purchase Price. Subject to the terms and conditions of this
Agreement, the purchase price for the Assets is Five Hundred Thousand U.S.
Dollars ($500,000.00) (the "Purchase Price"). The Purchase Price is payable in
good funds at closing in the amount of Five Hundred Thousand U.S. Dollars
($500,000.00).
 
1.5             Broker: broker in this transaction.
 
Article II
Buyer's Inspection; Disclaimers
 
2.1             Records.
 
(a)            Access to Records. Within five (5) days of the Execution Date,
Seller will provide to Buyer electronic copies of the Records, or to the extent
that electronic copies are not available and not feasible to obtain, Seller
shall make available to Buyer and its representatives, at Seller's offices, such
Records for inspection and review during normal business hours to allow Buyer
and its representatives to perform Buyer's due diligence review.
 
Article III
Title And Disclaimers
 
 
-2-

 
 
3.1      SELLER MAKES NO WARRANTY OR REPRESENTATION OF TITLE, EXPRESS, IMPLIED
OR STATUTORY AS TO THE CONDITION, QUANTITY, QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR ANY PURPOSE, SAFETY, FREEDOM FROM DEFECTS OR
COMPLIANCE WITH REGULATORY AND ENVIRONMENTAL REQUIREMENTS OF ANY OF THE LANDS,
WELLS, FACILITIES, PIPELINES, FLOWLINES OREQUIPMENT. FURTHERMORE, BUYER ACCEPTS
THE WELLS, FACILITIES, PIPELINES, FLOWLINES AND EQUIPMENT "AS IS", "WHERE IS",
AND "WITH ALL FAULTS" AND BUYER HEREBY RELEASES SELLER FROM ANY AND ALL
LIABILITY FOR LOSS ARISING FROM USE OF THE LANDS, WELLS, FACILITIES, PIPELINES,
FLOWLINES OR EQUIPMENT PERTAINING TO THE ASSETS BE ASSIGNED. SELLER AND BUYER DO
NOT IN ANY WAY REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO THE OTHER BY
OR ON BEHALF OF SELLER OR BUYER. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED
BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF WARRANTIES CONTAINED IN
THIS SECTION ARE "CONSPICUOUS" DISCLAIMERS. BUYER ACKNOWLEDGES THAT IT IS
FAMILIAR WITH THE TITLES IN THE AREA.
 
3.2         SELLER EXPRESSLY DISCLAIMS ANY WARRANTY AS TO THE CONDITION OF ANY
PERSONAL PROPERTY, FIXTURES AND ITEMS OF MOVABLE PROPERTY COMPRISING ANY PART OF
THE ASSETS INCLUDING (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B)
ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D)
ANY RIGHTS OF BUYER UNDER THE APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, AND (E) ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS,
WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY BUYER THAT THE
PERSONAL PROPERTY, FIXTURES AND ITEMS ARE BEING ASSIGNED TO BUYER AS IS, WHERE
IS, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND THAT
BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.
 
Article IV
Sellers' Representations
 
4.1             Seller, represents and warrants to Buyer the following and not
otherwise:
 
(a)             Power and Authority. Such Seller has the requisite power and
authority to execute and deliver this Agreement and perform its obligations
under this Agreement and the person executing all documents for Seller is duly
authorized to execute such documents.
 
4.2             Seller is aware of litigation by a mineral owner versus various
lessees in Pecos County, TX, being Cause No. P-7600-83-CV, Frederick Bartlett
Wulff, Sr. et al vs. Benedum & Trees, LLC, Amazing Energy, LLC et al. currently
pending in Pecos County, TX. Seller is not a party.
 
 
 
-3-

 
 
Article V
Buyer's Representations
 
5.1            Buyer represents and warrants to Sellers the following:
 
(a)      Existence. Buyer is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada, and is duly qualified to
do business as a foreign corporation in the state(s) where the Assets are
located, except where the failure to so qualify would not have a material
adverse effect on Buyer or its properties.
 
(b)    Power. Buyer has the corporate power to enter into and perform this
Agreement and the transactions contemplated by this Agreement. Subject to
preferential purchase rights and restrictions on assignment of the type
generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests, the execution, delivery and performance of this Agreement by
Buyer, and the transactions contemplated by this Agreement , will not violate
(a} any provision of the certificate of incorporation or bylaws of Buyer, (b)
any material agreement or instrument to which Buyer is a party or by which Buyer
or any of the Assets arc bound, (c} any judgment , order, ruling, or decree
applicable to Buyer as a party in interest, or (d) any law, rule or regulation
applicable to Buyer relating to the Assets other than a violation which would
not have a material adverse effect on Buyer.
 
(c)     Authorization and Enforceability. The execution, delivery and
performance of this Agreement, and the transaction contemplated hereby, have
been duly and validly authorized by all necessary action on the part of Buyer.
This Agreement constitutes the valid and binding obligation of Buyer,
enforceable in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(d)     Liability for Broker's Fees. Seller shall not directly or indirectly
incur any liability or expense, as a result of undertakings or agreements of
Buyer, for brokerage fees, finder's fees, agent's commissions or other similar
forms of compensation in connection with this Agreement or any agreement or
transaction contemplated hereby.
 
(e)     Distribution. Buyer is an experienced and knowledgeable investor in the
oil, gas and mineral resources industry that has previously expended substantial
amounts in the acquisition and development of oil and gas properties. Prior to
entering into this Agreement, Buyer has been advised by its counsel and such
other persons as it has deemed appropriate concerning this Agreement. The Assets
to be acquired by Buyer pursuant to this Agreement are being acquired by Buyer
for its own account, for investment and not with a view to distribution or
resale within the meaning of the Securities Act of 1933, as amended, or any
other applicable securities law, rule, regulation or order.
 
 
 
-4-

 

 
(f)     Claims and Litigation. To the actual knowledge of Buyer, there are no
claims, actions, suits, or proceedings pending or threatened against Buyer
which, if determined adversely to Buyer, would materially and adversely affect
Buyer's ability to perform its obligations under this Agreement.
 
Article VI
Closing
 
6.1              Date of Closing. The "Closing" of this transaction shall,
unless otherwise agree to in writing by the Buyer and Sellers, be held in
Seller's office in Houston, Harris County, Texas on October 12, 2018 ("Closing
Date").
 
6.2              Execution Date Obligation: The Parties shall execute this
agreement and any other documents necessary for the Parties to be bound to the
obligations set forth herein.
 
6.3              Closing Obligations. At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:
 
(a) Seller shall execute, acknowledge and deliver to Buyer, (i) an Assignment,
and Bill of Sale in the form attached as Exhibit E, and (ii) any applicable
forms of any federal, state and local governmental authorities, assigning the
Assets being sold by Seller to Buyer, if any, as of the Effective Time, with no
warranty of title.
 
(b) Buyer shall deliver the Purchase Price to the account at a bank designated
by each Seller by check in immediately available funds, or by such other method
as agreed to by the Parties.
 
(c) Seller and Buyer shall take such other actions and deliver such other
documents as are contemplated by this Agreement.
 
Article VII
Post-Closing Obligations
 
7.1              Records. Seller agrees to make the Records available to Buyer
as soon as is reasonably practical, but in any event on or before the latter of
10 Business Days after the Closing.
 
7.2              Further Assurances. From time to time after Closing, each
Seller and Buyer shall each execute, acknowledge and deliver to the other such
further instruments and take such other action as may be reasonably requested in
order to accomplish more effectively the purposes of this transaction.
 
Article VIII
 
 
-5-

 
 
8.1            Assumption of Assets Upon Closing. Upon Closing, Buyer shall
assume and pay, perform, fulfill and discharge all claims, costs, expenses,
liabilities and obligations relating to the possession, ownership or operation
of the Assets from and after the Effective Time, including but not limited to
all plugging and abandonment obligations and surface restoration obligations
(collectively, the "Assumed Liabilities"). This indemnity obligation shall
survive Closing indefinitely. Additionally, Buyer agrees to assume and pay all
property, and any ad valorem taxes for the year 2018, and no proration for such
year shall be applicable. All asset, leasehold, and real property owned by
Seller in Pecos County, Texas.
 
8.2             Indemnity. BUYER EXPRESSLY AGREES TO ASSUME ANY AND ALL
LIABILITY AND RESPONSIBILITIES FOR ALL PLUGGING OBLIGATIONS REGARDING THE WELLS.
SELLER KNOWS OF NO EXISTING OR ASSERTED REGULATORY ACTIONS OR CLAIMS RELATING TO
ANY ENVIRONMENTAL VIOLATION OR UNCORRECTED RELEASES, THEREFORE BUYER SHALL
ASSUME ALL RESPONSIBILITY AND LIABILITIES FOR ANY ENVIRONMENTAL CLAIMS OR
REMEDIATION REQUIREMENTS ARISING FROM THE OPERATIONS OF THE ASSIGNED ASSETS FROM
AND AFTER THE CLOSING DATE. Buyer, therefore agrees to indemnify and hold Seller
harmless for any and all plugging liabilities, claims, including environmental,
causes of action, suits and judgments for injury to persons, including death,
property damages and ad valorem taxes arising out of or resulting from Buyer's
possession, use and operations of the Assets from and after the Effective Date.
 
Article IX
Miscellaneous
 
9.1             Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by Buyer or Sellers in negotiating this Agreement or
in consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same.
 
9.2             Notices. All notices under this Agreement shall be by either
e-mail or in writing and addressed as set forth below:
 
If to Buyer:
 
Amazing Energy, LLC
5700 W. Plano Parkway, Suite 3600
Plano, TX 75093
Attn: Willard G. McAndrew III
Telephone: Cell: (214) 906-3073 / Office: (214) 233-1244
e-mail: Will@amazingenergy.com
 
If to Wyatt:
 
Wyatt Petroleum, LLC
24 Greenway, Suite 600
Houston, TX 77046
Attention: M. L. Vines
Telephone: (713) 877-7106
e-mail: mlvinesaymail.com
 
 
 
-6-

 

 
With a Copy to:
 
Don C. Nelson
24 Greenway Plaza, Suite 606
Houston, TX 77046
Telephone: (713) 877-7171
e-mail: don.nelson@lawdcn.com
 
Any Party may, by e-mail or written notice so delivered to the other Parties,
change the address or individual to which delivery shall thereafter be made.
 
9.3             Amendments. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by all Parties.
 
9.4             Governing Law. This Agreement and the transactions contemplated
hereby and any arbitration or dispute resolution conducted pursuant hereto shall
be construed in accordance with, and governed by, the laws of the State of
Texas.
 
9.5             Entire Agreement. This Agreement represents the entire
understanding and agreement between the parties with respect to the subject
matter addressed herein and entirely and completely supersedes, voids and
replaces all agreements, negotiations, understandings and representations
(whether written or oral) in existence between the parties as of the Effective
Date and relating to the same subject matter.
 
9.6             Binding Effect. This Agreement shall inure to the benefit of,
the Parties hereto, and their respective successors and assigns.
 
9.7             Disclaimer of Representations and Warranties. The Parties hereto
each disclaim all liability and responsibility for any other representation,
warranty, statements or communications (orally or in writing) to any other Party
wherever and however made, including, but not limited to, those made during any
negotiations. Without limiting the generality of the foregoing, none of the
Parties makes any representation or warranty as to (a) the amount, value,
quality or deliverability of petroleum, natural gas or other reserves
attributable to the Assets or (b) any geological, engineering or other
interpretations of economic valuation. The Assets are sold without any warranty,
express, implied or statutory. All tangible personal property included in the
Assets is sold "AS IS, WHERE IS," and "WITH ALL FAULTS" and each Seller MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AND DISCLAIMS ANY
REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED, AND WHETHER BY COMMON
LAW, STATUTE, OR OTHERWISE, AS TO (i) MERCHANTABILITY, (ii) FITNESS FOR ANY
PARTICULAR PURPOSE, (iii) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS AND
(iv) CONDITION, (v) THE PRESENCE, QUALITY, QUANTITY AND RECOVERABILITY OF
HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS ASSIGNED, (vi) THE
ABILITY OF THE TRANSFERRED ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT
LIMITATION PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES, (vii)
GEOLOGIC OR GEOPHYSICAL CHARACTERISTICS OR INTERPRETATIONS, (viii) THE PRESENT
OR FUTURE VALUE OF HE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY TO BE DERIVED
FROM THE TRANSFERRED ASSETS, (ix) THE COMPLETENESS OR ACCURACY OF THE
INFORMATION CONTAINED IN THE FILES, DATA OR RECORDS OF SELLER. ANY DATA,
INFORMATION OR OTHER RECORDS FURNISHED BY SELLER OR ANY REPRESENTATIVE OF SELLER
ARE PROVIDED TO BUYER AS A CONVENIENCE AND BUYER'S RELIANCE ON OR USE OF THE
SAME IS AT BUYER'S SOLE RISK. THE PARTIES AGREE THAT THE PRECEDING DISCLAIMERS
OF WARRANTY ARE "CONSPICUOUS" DISCLAIMERS FOR PURPOSES OF ANY APPLICABLE LAW,
RULE OR ORDER.
 
 
-7-

 
 
9.8             Seller's Retained Obligation:Seller shall cause the Wilson 68-1
well to be plugged and abandoned at Seller's costs as soon as practically
possible.
 
9.9             Any amounts and/or debts which are due and owing to
Seller/Assignor (Wyatt Petroleum, LLC and/or Wyatt Permian, LLC) prior to the
effective date of this Agreement, whether now known or unknown, by co-working
interest owners, joint operators, non-participating working interest owners, or
any party who owes monies or debt to Seller/Assignor withrespect to any of the
properties and/or operations of the properties assigned under this Agreement,
whether known or not known on the Effective Date, shall remain owed to Seller
and are not assigned by this Agreement. Additionally, any rights or causes of
action that are held by Seller with respect to any of the properties and/or
operations of the properties conveyed under this Agreement, whether now known or
unknown, remain with Seller and are not intended to be assigned by this
Agreement.
 
9.10            THIS AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING AND AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER ADDRESSED HEREIN AND
ENTIRELY AND COMPLETELY SUPERSEDES, VOIDS AND REPLACES ALL AGREEMENTS,
NEGOTIATIONS, UNDERSTANDINGS AND REPRESENTATIONS (WHETHER WRITTEN OR ORAL) IN
EXISTENCE BETWEEN THE PARTIES AS OF THE EFFECTIVE DATE AND RELATING TO THE SAME
SUBJECT MATTER
 
 
 

[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-8-

 
 
[ex10-1_img1.jpg]
 
 
 

 
 
[ex10-1_img2.jpg]
 
 
 

 
 
[ex10-1_img3.jpg]
 
 

 
 
[ex10-1_img4.jpg]
 
 
 

 
 
[ex10-1_img5.jpg]
 
 

 
 
[ex10-1_img6.jpg]
 
 

 
 
[ex10-1_img7.jpg]
 
 

 
 
[ex10-1_img8.jpg]
 

 
 
[ex10-1_img9.jpg]
 
 
 

 
 
[ex10-1_img10.jpg]
 
 

 
 
[ex10-1_img11.jpg]
 
 
 
 
